   Case 2:20-cr-00044-SDW Document 32 Filed 10/05/20 Page 1 of 1 PageID: 62

                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
   v.                           *      CRIM. NO. 2:20-cr-00044-SDW
                                *
DANIEL GONZALEZ MALDONADO       *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

Defendant housed in Essex County Jail and also has an ICE detainer and sentencing has been
previously delayed.


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




                                                                    s/Susan D. Wigenton
Date: October 5, 2020
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
